DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-8, drawn to a method for determining the unknown concentration (Cs) of the surfactant in a sample, classified in CPC C09K8/584.

Claims 9-16, drawn to a measuring device including tensiometer and different chambers, classified in CPC G01N13/02.

Claims 17-20, drawn to a measuring device for measuring a physical property of a solution, classified in CPC G01N33/2823.
 
The inventions are independent or distinct, each from the other because:

Inventions Group II and Group I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the method for calculating the unknown concentration of Group I as claimed can be practiced by another materially different apparatus for measuring surface tension with no need to using a computer processor or measuring flow or using valves or controlling operation of valves for flow between different chambers or using a portable measurement device as claimed in Group II; and the tensiometer and chambers of Group II as claimed can be used to practice another materially different process than the process claimed in Group I.

Inventions Group I and Group III are directed to as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In the instant case the method for calculating the unknown concentration of Group I as claimed can be practiced by hand while calculations claimed in Group III are based on executing instructions by a processor using the iterations based on measurements from other measurement devices claimed in Group I, and for example process of Group I does not need generating a control signal for operation and process of the measurement device.

Inventions Group II and Group III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, a spectrometer, and an electrical conductivity meter in Group III are not needed or does not have obvious variant in apparatus of Group II and flow measurements and controls with valves between different chambers in Group II are not required in claimed invention of Group III, and measurement device of Group III does not need to be portable.  Furthermore, there is nothing of record to show the invention of these two groups to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Group I would require a search in at least CPC C09K8/584, along with a unique text search. 
Group II would not be searched as above and would instead require a search in at least CPC G01N13/02, along with a unique text search. As such, the different groups require unique search terms, strategies, and techniques.
Group III would not be searched as above and would instead require a search in at least CPC G01N33/2823, along with a unique text search. As such, the different groups require unique search terms, strategies, and techniques.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2856